t c memo united_states tax_court estate of kestutis biskis deceased meilute biskis independent administrator and meilute biskis petitioners v commissioner of internal revenue respondent docket no filed date dominic s rizzo for petitioners marie eb small for respondent memorandum opinion panuthos chief special_trial_judge this case is before the court on petitioners’ motion to dismiss for lack of jurisdiction filed pursuant to rule petitioners contend unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue continued - - that we lack jurisdiction because the notice_of_deficiency was invalid further petitioners argue that respondent is barred from proceeding in this case because the 3-year statute_of_limitations period provided by sec_6501 expired background at the time of filing the petition petitioner meilute biskis resided in downers grove illinois all references to petitioner are to meilute biskis kestutis biskis mr biskis and petitioner jointly filed their federal_income_tax return for taxable_year on date mr biskis died on date in lithuania on date petitioner submitted to respondent form_2848 power_of_attorney and declaration of representative appointing vytautas vebeliunas an accountant to represent petitioner and the estate of mr biskis for taxable_year petitioner requested that mr vebeliunas receive all original communications from respondent and all copies should be sent to petitioner on date ms winslow an internal_revenue_service irs tax_auditor notified petitioners and mr vebeliunas that petitioner had failed to file form_56 letter of testamentary and death certificate which was required to validate form_2848 as to the estate of mr biskis t continued and all rule references are to the tax_court rules_of_practice and procedure on date respondent mailed by certified mail a notice_of_deficiency addressed to mr biskis and petitioner pincite janes avenue downers grove illinois the notice determined a deficiency in their joint income_tax for on date petitioner received the notice wrapped in a plastic bag the envelope in which the statutory notice was contained was ripped anda letter of apology from a manager of a branch of the u s postal service usps was affixed to the envelope or plastic bag respondent did not send the original or a copy of the notice_of_deficiency for taxable_year to mr vebeliunas upon receipt of the notice_of_deficiency petitioner immediately forwarded the notice to mr vebeliunas respondent sent a copy of the notice_of_deficiency to petitioners on date respondent did not send an original or a copy of the notice_of_deficiency to mr vebeliunas on date petitioners filed a timely petition with this court petitioners filed the instant motion asserting that the notice_of_deficiency was invalid because the original notice was not sent to the individual listed on form_2848 further petitioners argue that even if the notice was valid it was untimely since it was not properly mailed and it was received by petitioners after the period of limitations expired the letter was erroneously dated date q4e- respondent asserts that the notice_of_deficiency was valid even if it was not mailed to petitioners’ last_known_address because the notice was actually received by petitioners and petitioners filed a timely petition with this court further respondent argues the period of limitations was tolled on date by the timely mailing of the notice_of_deficiency discussion a validity of the statutory notice sec_6212 provides that the secretary is authorized to send a notice_of_deficiency to a taxpayer by certified mail or registered mail if a notice_of_deficiency is mailed to a taxpayer within the united_states the taxpayer may file a petition in this court within days after the notice_of_deficiency is mailed see sec_6213 a valid notice_of_deficiency and a timely petition are prerequisites to the jurisdiction of the tax_court see wilt v commissioner 1t c sec_6212 permits respondent to mail the notice to a taxpayer’s last_known_address sec_6212 is not a mandatory provision rather it is a safe_harbor that does not require respondent to establish actual delivery for a valid notice see 235_f3d_886 4th cir affg tcmemo_1996_256 89_tc_1063 affd --- - f 2d 9th cir 81_tc_42 a notice_of_deficiency will be valid if the taxpayer actually receives the notice in sufficient time to file a timely petition without prejudicial delay see 527_f2d_754 9th cir affg 57_tc_102 81_tc_65 providing the taxpayer with actual notice of the deficiency ina timely manner is the essence of the statutory scheme mulvania v commissioner supra pincite we have held that a taxpayer is not prejudiced if he received the notice and had days remaining in the 90-day period to file a petition see bonty v commissioner tcmemo_1997_372 bowers v commissioner tcmemo_1991_609 loftin v commissioner tcmemo_1986_322 days remaining respondent mailed the notice_of_deficiency by certified mail to petitioners on date petitioners actually received the notice_of_deficiency on date days after the notice was mailed allowing petitioner sec_73 days to file a petition in this court petitioner immediately forwarded the notice to mr vebeliunas and a timely petition was filed with this court accordingly since petitioners received the notice_of_deficiency and filed a timely petition with this court we conclude the notice_of_deficiency is valid as a result of this -- - conclusion we need not and do not decide whether the notice was sent to petitioners’ last_known_address b the damaged notice petitioners argue that the notice_of_deficiency mailed on date was damaged by the usps and as a result the notice was invalid petitioners submitted a copy of the torn envelope with the apology notice from the usps petitioners did not submit an original or copy of the notice_of_deficiency in successive pleadings by petitioners the condition of the notice_of_deficiency deteriorated from damaged to destroyed we have some doubt as to the extent of the damage to the notice_of_deficiency however petitioners were not prejudiced as they received actual notice and in fact filed a timely petition with this court contesting the determinations in the notice c statute_of_limitations sec_6501 provides that respondent generally must assess any deficiency in the payment of income taxes within years of the filing of a return the period of limitations is suspended upon the mailing of a notice_of_deficiency pursuant to sec_6212 see sec_6503 this court has repeatedly held that the date the notice_of_deficiency is mailed not the date on which it was received by the taxpayer determines whether for the same reasons we need not decide whether the form_2848 as to mr biskis’ estate was a valid power_of_attorney - jj - the notice is timely see frieling v commissioner supra pincite 61_tc_182 11_tc_696 affd per curiam 177_f2d_351 2d cir also see st joseph lease capital corp v commissioner supra petitioners assert that a notice_of_deficiency must be received by a taxpayer before the expiration of the period of limitations petitioners filed their tax_return on date the notice was mailed to petitioners on date less than years after the tax_return was filed therefore respondent timely mailed the statutory notice to petitioners prior to the expiration of the 3-year period petitioners further argue that the notice_of_deficiency was untimely because the original was not sent to petitioners’ representative whose address constitutes petitioners’ last_known_address this court and others have interpreted sec_6212 a and a to provide that a notice sent by mail will toll the period of limitations so long as the taxpayer has actual notice and is not prejudiced in seeking redress to this court see st joseph lease capital corp v commissioner supra pincite 967_f2d_1448 10th cir affg tcmemo_1985_235 749_f2d_691 llth cir clodfelter v commissioner f 2d pincite frieling v commissioner supra --- - as we previously indicated petitioners received actual notice of the deficiency from respondent petitioners timely filed a petition with this court therefore the mailing of the notice on date tolled the period of limitations and we hold for respondent on this issue conclusion for the reasons set forth above we shall deny petitioners’ motion to dismiss for lack of jurisdiction in so holding we have carefully considered the remaining arguments made by petitioners for a result contrary to that expressed herein and to the extent not discussed above we consider those arguments to be without merit to reflect the foregoing an appropriate order will be issued
